DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on December 8, 2021 is acknowledged. Group (I), drawn to the compounds of formula (I), pyrazolo[1,5-a]pyrimidines, and compositions thereof, embraced by claims 1-17 was elected by Applicant. 
Applicant also elected the following species:

    PNG
    media_image1.png
    186
    450
    media_image1.png
    Greyscale
 but did not indicate which claims read on the elected species. The Examiner determined claims 1, 4, 6-8, 12, 13, 16 and 17 read on said species. The elected species was not found during the search, thus, the search was expanded.

In summary, claims 16 and 17 are pending and under consideration. 

Specification
The objection of the disclosure is withdrawn based on the amendment submitted. 
Claim Objections
The objection to claim 6 because of the term “5-.embered” is withdrawn based on the amendment submitted. 
The objection to claim 13 because claim 13 is the same scope as claim 8 is withdrawn based on the amendment submitted. 
Claim Rejections - 35 USC § 112
The rejection of claims 1, 4, 6-8, 13 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the definition of the variable Rr, is withdrawn based on the amendment submitted. 
 
The rejection of claims 1, 4, 6-8, 12, 13, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “said alkyl” in the definition of Rb, is withdrawn based on the amendment submitted. 

The rejection of claim 7 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the subformulas which did not further limit claim 1, is withdrawn based on the amendment submitted. 

The rejection of claim 16 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn based on the amendment submitted. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claims 1, 7 and 17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gibbons et al. (WO 2011003065), is withdrawn based on the amendments submitted. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romero et al. (WO 2018122212).
The reference teaches the following species:

    PNG
    media_image2.png
    559
    851
    media_image2.png
    Greyscale

, see page 241, compound 145 and 146. This is the same compound cited previously. However, both isomers are shown in the table. This is just one example found in the reference; there are more species which read upon at least claim 16, see the double patenting rejection below for another. The compositions are taught on page 271, claim 43. Thus, said claims are anticipated by Romero et al. 
Applicant stated the compound was removed from the claims. However, both compounds are still on page the top of page 8 of 11. Therefore, the rejection is maintained.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14 and 16-19 of U.S. Patent No.11155557.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species cited in the 102(a)(2) rejection and species shown below, found in columns 333-336 of the ‘557 patent, is also embraced by the present claims.

    PNG
    media_image3.png
    552
    855
    media_image3.png
    Greyscale


The provisional rejection of claims 1, 4, 6-8, 12, 13, 16 and 17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6-11 and 13-19 of copending Application No. 16902499 is withdrawn based on the amendments submitted.  
The provisional rejection of claims 1, 7 and 17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, 8, and 14-18 of copending Application No. 16561432 is withdrawn to the abandonment of the ‘432 application.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-y.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624